Citation Nr: 9914214	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-46 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to January 1972 
including service in Vietnam from June 1970 to April 1971.  
The record also reflects that the veteran subsequently served 
on reserve duty with the National Guard; however such service 
has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied service 
connection for PTSD. 


REMAND

In order to grant a claim of entitlement to service 
connection for PTSD, the governing regulation, 38 C.F.R. § 
3.304(f), requires the presence of three elements: (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to the second element required under the provisions of 
38 C.F.R. § 3.304(f), the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 
(1994).  The Board is required to "make specific findings of 
fact as to whether or not the veteran was engaged in combat 
with the enemy and, if so, whether the claimed stressor is 
related to such combat."  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by 'credible evidence.'"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Conversely, "[i]f the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  38 
C.F.R. § 3.304(f).  Where it is determined, through the 
receipt of certain recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory."  Satisfactory evidence is "credible" 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).  Clear and convincing evidence that a 
particular asserted stressful event did not occur may serve 
to rebut the lay evidence as to the in-service stressors.  
Cohen, 10 Vet. App. at 145.

In this case, evidence has been presented which purports to 
show that the veteran was awarded a Combat Infantryman Badge 
in March 1971.  Generally, consistent with the provisions of 
38 C.F.R. § 3.304(f), the receipt of the Combat Infantryman 
Badge would be indicative of participation in combat with the 
enemy and is accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressors, as reported by the veteran.  However, in this 
case, there is a question as to the credibility of the 
evidence which has been presented in this regard.  In a 
Supplemental Statement of the Case dated in August 1998, the 
RO noted that the service department was unable to verify 
that a Combat Infantryman Badge had been awarded to the 
veteran.  The RO also noted that there was no evidence which 
showed that the veteran was ever assigned to the 25th 
Infantry Division, as was indicated by the special order 
submitted by the veteran dated in March 1971, which 
purportedly showed that he was awarded the Combat Infantryman 
Badge.  Accordingly, the authenticity of that evidence was 
questioned by the RO.  

The Board also notes that although a review of the veteran's 
DD 214, and service administrative and personnel records, 
reflects that he was awarded several decorations and awards 
including an Army Commendation Medal, Vietnam Service Medal, 
Vietnam Campaign Medal and a Bronze Star Medal.  However, a 
Combat Infantryman Badge was not listed on the DD Form 214 or 
administrative and personnel records.   

Essentially, the matter which must be clarified is whether in 
fact the veteran received the Combat Infantryman Badge, as 
verified by an official source.  The veteran has testified 
that although his service in Vietnam primarily was in a 
psychological operations (PSYOPS) unit, he was, in effect, 
attached to the 25th Infantry Division during several periods 
for the purpose of providing PSYOPS support to the infantry 
unit.  It is asserted that the Combat Infantryman Badge was 
awarded to him by the 25th Infantry Division as a result of 
such service.  The Board recognizes that the RO has 
previously attempted to verify the award.  However, in view 
of the veteran's testimony, and the supporting statements 
submitted by him, the Board believes that a search should be 
undertaken in order to secure an official copy of Special 
Order Number 82, issued by the Department of the Army on 
March 23, 1971, in which the announcement of the award of the 
Combat Infantryman Badge to the veteran was made, as shown by 
evidence which was presented by the veteran.  In the 
alternative, if a copy of that Special Order cannot be 
obtained, it would be helpful to obtain information regarding 
the range of numbers of the special orders which were issued 
in March 1971.

For the reasons noted above, the Board finds that additional 
development of the evidence is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO is requested to obtain 
verification either positive or negative 
pertaining to the matter of whether or 
not the veteran received a Combat 
Infantryman Badge.  In this regard, the 
RO is requested to contact the Department 
of the Army, Headquarters, 2d Brigade, 
25th Infantry Division, APO San Francisco 
96268, and (any other appropriate source 
to which the RO is referred) in order to 
obtain an official copy of Special Order 
Number 82, issued on March 23, 1971.  In 
addition, and particularly if a copy of 
Special Order 82 is unavailable, the RO 
is requested to obtain (if possible) 
information regarding the range of 
numbers of the special orders which were 
issued in March 1971.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of service 
connection for PTSD to include 
consideration of the evidence submitted 
by the veteran in February 1999 and any 
additional evidence or argument obtained 
pursuant to this remand.  If the benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


